Citation Nr: 1116037	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $14,430, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to February 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a member of the Board, but did not specify whether he wanted this hearing to take place in Washington, DC, or at the RO.  A letter was sent to the Veteran and his representative in December 2010, which asked the Veteran to clarify which type of hearing he was requesting and informed him that if he did not respond within 30 days the Board would assume that he no longer wanted a hearing.  No response has been received from the Veteran.  As such, the Board finds no hearing request pending at this time.


FINDINGS OF FACT

1.  The Veteran was incarcerated from October [redacted], 2004 until October [redacted], 2005. 

2.  The Veteran was not convicted of any of the crimes he was incarcerated for until October [redacted], 2005, was credited with time served, and was not incarcerated for those crimes after October [redacted], 2005.  


CONCLUSION OF LAW

The overpayment arising from the reduction of the Veteran's compensation after his incarceration was not a properly created debt, and thus the overpayment in the amount of $14,430 is not a valid debt.  38 U.S.C.A. § 5313(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination in this case, no further discussion of VCAA compliance is necessary.

Analysis

The Veteran was apprehended by police on October [redacted], 2004 and incarcerated until October [redacted], 2005.  In July 2005, his benefits were reduced from 100 percent to 10 percent, effective December 31, 2004, as relevant law and regulation instruct that a person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of certain amounts.  See 38 U.S.C.A. §§ 5313(a) (West 2002 & Supp 2010); 38 C.F.R. § 3.665 (2010).  An overpayment was created as the Veteran had still been paid at the higher rate after December 31, 2004.  The Veteran questioned the validity of the debt and requested a waiver of any overpayment.  

In February 2005, VA's General Counsel addressed the provisions of 38 U.S.C. §§ 5313(a) and 1505(a) in VAOPGCPREC 3-2005.  It was held that these statutes do not apply until all of the requirements of the statutes have been satisfied, including conviction of a felony.  See also VA Adjudication Manual M21-1MR, Part III, Subpart v, Chapter 8, Section A, Paragraph 3.a.  

In this case, the Veteran was not convicted of any of the crimes he was incarcerated for until October [redacted], 2005.  Thus, a reduction in compensation benefits would not be warranted until 61 days after that date, if the incarceration continued for those crimes.  However, the Veteran was released from incarceration on October [redacted], 2005 and was not incarcerated for any period of time after conviction.  Instead, he was credited with time served.  Thus, the overpayment arising from the reduction of the Veteran's compensation after his incarceration was not a properly created debt, and the overpayment in the amount of $14,430 is not a valid debt.  


ORDER

The overpayment of VA compensation benefits in the amount of $14,430 was not properly created and the debt in invalid.




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


